i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00321-CR

                                        IN RE Arturo Neri PRADO

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 26, 2010, relator Arturo Neri Prado filed a petition for writ of mandamus, seeking

relief from his final felony conviction. However, this court does not have jurisdiction to grant the

requested relief. Only the Court of Criminal Appeals has jurisdiction relating to final post-

conviction felony proceedings. See TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp. 2009);

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to challenge




           1
          … This proceeding arises out of Cause No. 4217, styled State of Texas v. Arturo Neri Prado, in the 216th
Judicial District Court, Gillespie County, Texas, the Honorable Stephen Ables presiding.
                                                                                    04-10-00321-CR



a final felony conviction.”). Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.

                                                            PER CURIAM

DO NOT PUBLISH




                                                -2-